Title: Thomas Jefferson to William Barton, 30 June 1814
From: Jefferson, Thomas
To: Barton, William


          Dear Sir  Monticello June 30. 14.
          Your favor of the 6th inst. is just now recieved, informing me of your purpose to undertake the biography of some of the prominent characters of our country. no work can be more useful, agreeable or desirable. I fear however that the collection of materials, spread over so extensive a region, may be attended with considerable difficulty. still partial notices will be valuable, as they will be so much saved from the wreck of time, and may perhaps be added to hereafter. a gentleman of abilities is engaged in such a work for this state; altho’ I doubt whether his professional occupations will permit him to pursue it; and in any event he is determined I believe not to publish it during his own life, which may be a long one. I shall gladly become a subscriber to your work, and would willingly furnish toward it any facts within my knolege: but the circumstance of having been absent from the state so great a portion of my life has permitted me to learn little of the private history of my cotemporaries, or to witness much of their public services; and at present a necessary attention to my affairs, with the inert habits of age keep me chiefly at home, and withdrawn from either intercourse or acquaintance with those by whom some materials might perhaps be furnished. with my wishes for the success of your undertaking, accept the assurances of my great esteem & respect.
          Th:
            Jefferson
        